Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-21-00104-CV

                                Michael Edward RODRIGUEZ,
                                          Appellant

                                                v.

                Nora Eliza GONZALEZ formerly known as Nora G. Rodriguez,
                                      Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-00908
                         Honorable Norma Gonzales, Judge Presiding

      BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE VALENZUELA

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that costs be assessed against the party who incurred them.

       SIGNED June 22, 2022.


                                                 _____________________________
                                                 Irene Rios, Justice